Citation Nr: 0532125	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for traumatic spondylisthesis of L4-L5.

2.  Entitlement to an increased rating for a hiatal hernia 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
traumatic spondylisthesis of L4-L5 and assigned a 10 percent 
disability rating.  That rating decision also continued the 
30 percent disability rating assigned for the veteran's 
service-connected hiatal hernia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his July 2005 Board hearing, the veteran testified that he 
was being treated for his service-connected traumatic 
spondylisthesis of L4-L5 and hiatal hernia by 
R. W. Vidal, M.D. at Providence Hospital.  The veteran 
reported that one week after the hearing he had an 
appointment with Dr. Vidal for his hiatal hernia.  The claims 
file does not include any treatment records from Dr. Vidal 
after September 2002.  Updated treatment records should be 
sought on remand.  

The veteran most recently underwent a VA examination for the 
disabilities at issue in February 2003.  The Board notes that 
the spine examination did not address the question of 
functional loss due to pain.  More recently, the veteran 
testified that he suffers from severe back pain and loss of 
sensation in the legs.  At the February 2003 examination, the 
veteran reported that he suffered from anemia; however, there 
are no laboratory findings to substantiate that fact.  New 
examinations are therefore necessary.

Accordingly, the Board REMANDS this case for the following:

1.   Provide the veteran with a release 
form and ask that a copy be signed and 
returned for Dr. R. W. Vidal.  When the 
veteran responds, obtain records from Dr. 
Vidal.  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
his claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

2.  The veteran should be scheduled for 
orthopedic and neurologic examinations to 
determine the current nature and severity 
of his service-connected traumatic 
spondylisthesis of L4-L5.  The examiner 
must provide opinion as to the extent, if 
any, of functional loss of use of the 
spine due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible, such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
The claims file should be made available 
to the examiner.  

3.  The veteran should also be scheduled 
for an appropriate examination for the 
purpose of determining the current nature 
and severity of his service-connected 
hiatal hernia.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
claims file should be made available to 
the examiner.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

